              Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE


   SCOTT BAKER,

               Plaintiff,
   v.

   PAUL MONTRONE, PAUL MEISTER,
                                                       Civil Action No. 1:18-CV-913
   PERSPECTA TRUST, LLC, BAYBERRY
   FINANCIAL SERVICES CORP., and
   LIBERTY LANE SERVICE COMPANY
   LLC.

               Defendants.



                            COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Scott Baker, by and through his undersigned counsel, hereby files his complaint

against Defendants Paul Montrone, Paul Meister, Perspecta Trust, LLC, Bayberry Financial

Services, Corp., and Liberty Lane Service Company LLC for violation of the Americans with

Disabilities Act as amended (“ADA”) 42 U.S.C. § 12101 et. seq. and the New Hampshire Law

Against Discrimination RSA 354-A, and alleges as follows:

                                               PARTIES

         1.        Plaintiff Scott Baker (“Plaintiff” or “Baker”) is an individual residing in North

Hampton, New Hampshire.

         2.        Defendant Paul Montrone (“Montrone”) is an individual residing and working in

the State of New Hampshire.

         3.        Defendant Paul Meister (“Meister”) is an individual residing and working the

State of New Hampshire.




4828-4145-2404.7
              Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 2 of 17




         4.        Defendant Perspecta Trust LLC (“Perspecta Trust”) is a New Hampshire limited

liability company with its principal place of business located at 1 Liberty Lane, Hampton, New

Hampshire.

         5.        Defendant Bayberry Financial Services Corp. (“Bayberry”) is a corporation

formed under the laws of the State of Delaware with a principal place of business located at 1

Liberty Lane, Hampton, New Hampshire.

         6.        Defendant Liberty Lane Service Company LLC (“Liberty Lane” and collectively

with Perspecta Trust and Bayberry, “Perspecta”) is a limited liability company organized under

the laws of the State of Delaware with a principal place of business located at 1 Liberty Lane

East, Ste 100, Hampton, New Hampshire.

                                   JURISDICTION AND VENUE

         7.        This Court has jurisdiction over Baker’s claims under the ADA, 42 U.S.C. §

12101 et. seq. pursuant to 28 U.S.C. § 1331.

         8.        This Court has supplemental jurisdiction over Baker’s claims under the New

Hampshire Law Against Discrimination, RSA 354-A, pursuant to 28 U.S.C. § 1367.

         9.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                                FACTS

         10.       In 2007, Montrone and Meister formed Perspecta Trust, a state-regulated, New

Hampshire-based, non-depository trust company based in Hampton, New Hampshire (its sole

location). Perspecta Trust provides various trustee services, as well as investment management,

estate planning, wealth transfer planning and other family services.




                                                    2
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 3 of 17




         11.       In 2009, Baker, while living in Connecticut, was contacted by an independent

recruiter acting on behalf of Perspecta, to explore a leadership role that Perspecta had been

looking to fill for some time.

         12.       After a series of negotiations, Baker accepted Perspecta’s offer to join Perspecta

as a Principal, and he moved from Connecticut in time for his first day of employment on May

11, 2009.

         13.       From May 2009 through 2013, Baker successfully served as a Principal of

Perspecta.

         14.       In May 2013, Perspecta’s Board of Directors appointed Baker President of

Perspecta, a roll previously held by Montrone. Upon information and belief, the Board of

Directors made this appointment based on Montrone’s recommendation.

         15.       As both Principal and President of Perspecta, Baker ran the day-to-day operations

of the company, as well as implemented the company’s strategic plan. His primary duties

consisted of client solicitation, client management, marketing, Board of Director and owner

interaction, and the recruiting, hiring and management of employees. Baker also had principal

responsibility for the company’s financial performance.

         16.       Perspecta is an “employer” within the meaning of 42 U.S.C. § 12111(5).

         17.       At all relevant times, Liberty Lane and/or Bayberry operated as Baker’s co-

employer along with Perspecta Trust. All three entities shared common management and control

over Baker’s positions as Principal and then as President. Montrone and Meister (and associated

trusts and entities) are common owners of Perspecta Trust and Liberty Lane. Montrone (and

associated trusts and entities) own and control Bayberry.




                                                     3
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 4 of 17




         18.       Throughout the course of his employment, Baker reported to Montrone and

Meister – Perspecta’s co-founders and majority owners. Montrone served as Perspecta’s CEO,

President (until succeeded by Baker) and Chairman of the Board. Meister served as Perspecta’s

Vice-Chairman of the Board.

    I.         Perspecta Fostered A Work Environment That Was Hostile To Those With
               Disabilities

         19.       Montrone and Meister strove to ensure that Perspecta’s workforce was “robust

and healthy.” During Baker’s tenure at Perspecta, he observed that if an employee or

prospective employee did not fit that model, there would be no place for them within the

building (Perspecta and related entities). Indeed, on or about April 14, 2009, prior to

commencing employment with Perspecta, Baker himself was subjected to a 3-hour psychological

assessment for purposes of pre-employment evaluation.

         20.       In July 2015, after interviewing a prospective candidate, Meister communicated

his concerns about the mental health of the applicant in response to Baker’s request for post-

interview feedback. Meister commented on the applicant’s shaky hands and his assumption that

it was caused by depression medication. Meister suggested staying away from the candidate for

this reason alone.

         21.       In or around the spring of 2017, Montrone hired an assistant who needed to leave

Perspecta after less than a week on the job due to a health condition. After his assistant left for

health reasons, Montrone mandated a policy where employees should be young and healthy, if

they were to work for him.

         22.       For a period of time, Perspecta required all prospective employees who were

offered a job to undergo pre-employment medical exams, regardless of whether their job




                                                   4
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 5 of 17




required physical activity. The results of these physicals were then shared with Montrone for

assessment, before being redacted, and placed into the employee’s file.

    II.         When Baker and His Family Members Suffered From Disabilities, Perspecta
                Treated Him Differently

          23.      Beginning in 2015, Baker and his family members began experiencing physical

and mental health challenges.

          24.      In September, 2015, Baker’s wife was diagnosed with cancer, which required

extensive treatment. In October 2015, she had her first of three surgeries to attempt to remove

the cancer, but it was unsuccessful. Then in November, 2015, Baker’s wife began to experience

deep depression, which required treatment and medication. She continued receiving treatment

for cancer and depression throughout 2016. Not only was cancer a catalyst for the depression,

but given the nature of the cancer, it was unlikely that she would be able to have children going

forward, something that Baker and his wife had been planning. Furthermore, at the time Baker’s

wife was diagnosed with cancer, she had been working to start a new consulting business. As a

result of her disabilities she was unable to work and move forward with her plans.

          25.      In late 2015, Baker’s daughter also began to suffer from mental health issues,

which endured throughout 2016 and 2017. Among many things, this was brought on by cyber-

bulling, which she experienced at school. Her mental health interfered with her daily life to the

extent that she was asked to leave school in 2016 to try and improve her condition. Baker’s

daughter required extensive treatment and medication to try and treat her disability.

          26.      In or around December 2015, as a result of his struggle to cope with his wife and

daughter’s disabilities, Baker himself began experiencing significant anxiety and depression.

The depression and anxiety caused Baker to have difficulty sleeping, eating, concentrating, and

interfacing with others, despite his continuous efforts to treat and improve his condition. Though


                                                    5
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 6 of 17




Baker sought medical treatment and tried numerous medications, his symptoms persisted

throughout 2016 and well into 2017.

         27.       In January 2016, Montrone informed Baker that his equity plan in Perspecta was

being terminated, under the auspices of a new and much better plan coming in the future.

         28.       In the weeks following this notice from Montrone, Baker attended a meeting with

Montrone wherein Baker wanted to discuss the termination of his equity plan, and the

corresponding buy-out price of such. During this meeting, Baker became emotional and visibly

upset, and he explained to Montrone the trauma he was undergoing in his personal life. He

spoke openly and candidly with Montrone about his wife and daughter’s persistent physical and

mental disabilities. Baker also stated that he was not in a position to negotiate with Montrone

about these terms, as he wished to focus on his family’s health, and that he trusted Montrone to

do the right thing and live up to the commitments and representations he made about a

replacement equity plan.

         29.       In or around January 2016, Perspecta’s Chief Financial Officer was

inappropriately informed that Baker was taking an expensive prescription medication and that

Baker had tried alternative medications that were not successful in treating his conditions.

Correspondence regarding Baker’s request to Perspecta’s self-insured policy for reimbursement

for his medication was placed in Baker’s personnel file at Perspecta.

         30.       As Baker’s health and the health of his family members deteriorated, so too did

the treatment he received at work.

         31.       Meister began disassociating himself from Baker, excluding Baker from client

meetings and communications, conducting business behind Baker’s back and without his




                                                    6
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 7 of 17




approval, and ultimately ceasing all direct communications with Baker despite Baker’s repeated

attempts to engage him.

         32.       Though Baker was facing many challenges and a debilitating condition in his

personal life, he continued to successfully manage the business, achieving increasingly better

results for Perspecta.

         33.       At no time following the onset of Mr. Baker’s condition, or that of his family

members, did Montrone, Meister or the Perspecta Board provide any negative feedback to Baker,

nor did they make note of any unsatisfactory performance by Baker personally, or the company

broadly.

         34.       Under Baker’s leadership, Perspecta’s business grew significantly. Revenues

increased each year, achieving record revenues in 2017, its client base expanded broadly and

Perspecta was named as one of the Top 5 Trust Companies in the World by the Society for Trust

and Estate Practitioners in 2015, 2016 and 2017. Perspecta Trust was also named Trust

Company of the Year in the United States in 2015 by Private Wealth Report magazine.

         35.       Baker was able to achieve this success despite his personal hardships and despite

certain business practices of Meister and Montrone to which Baker objected.

         36.       Perspecta touted the accomplishments achieved with Baker as President in various

press releases and took great pride in what it had achieved under Baker’s leadership.

         37.       On or about March 14, 2017, Perspecta’s Board of Directors approved Baker’s

continuation as Perspecta’s President, with no discussion or debate on whether to do so was

appropriate.

         38.       Despite this success, Meister’s treatment of Baker continued to deteriorate.




                                                    7
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 8 of 17




           39.      On or about May 1, 2017, Baker met with Montrone to express his concerns

regarding the manner in which Meister was treating him in the workplace. Baker voiced his

concerns to Montrone because not only was Meister’s treatment discriminatory, but Baker was

also concerned about the impact Meister’s conduct was having on the business and its clients.

    III.         Montrone, Meister And Perspecta Retaliate Against Baker

           40.      On or about May 15, 2017, two weeks after Baker approached Montrone with

concerns regarding Meister’s discriminatory treatment and its potential impact on the business,

Montrone met with Baker and informed him that his future with Perspecta was in jeopardy.

When Baker asked Montrone for an explanation as to why his future with Perspecta was

uncertain, Montrone simply told Baker that he and Meister determined that Baker “wasn’t the

right guy.”

           41.      Perspecta never told Baker it had concerns regarding his performance, nor did

Montrone indicate Baker’s performance was suffering during their May 15, 2017 meeting. Upon

information and belief, the meeting minutes and notes from Perspecta’s Board of Directors

meetings do not reflect that the Board expressed or experienced any dissatisfaction with Baker’s

performance. Indeed, just two months prior, the Board of Directors voted to reappoint Baker as

the President of Perspecta, and one month prior, on or about April 13, 2017, Perspecta awarded

Baker a discretionary bonus.

           42.      Following the May 15, 2017 meeting, Baker continued to experience disparate

treatment and a hostile work environment, which included but was not limited to Montrone and

Meister treating him differently, and Meister refusing to work with him.

           43.      Following the May 15, 2017 meeting, Perspecta placed continuous pressure on

Baker to resign. In the course of negotiations between Baker and Perspecta, Perspecta’s counsel



                                                    8
4828-4145-2404.7
             Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 9 of 17




repeatedly referenced Baker’s “resignation,” though Baker continued to impress upon Perspecta

that he did not, or plan to, resign.

         44.       On December 1, 2017, Perspecta’s counsel informed Baker that his last day of

employment would be December 8, 2017.

         45.       Despite this, Perspecta continued to pressure Baker to resign – even going so far

as to list Baker’s “resignation” as an agenda item on a draft document for the December 8, 2017

Board of Directors meeting.

         46.       Upon seeing this action item on the agenda, Baker sent a letter to Montrone, as

Chairman of the Board, copying the other Board members, informing them that he had not

resigned, had no intention of resigning, and wished to continue to lead Perspecta.

         47.       On December 8, 2017, Baker attended the beginning of the Board of Directors

meeting. After he advised the attendees that he was not resigning, Perspecta told Baker that his

employment was “ending.” Perspecta neither indicated that it was terminating Baker for cause,

nor did it make note of any lack of performance, individually or company-wide. Indeed, at no

time were any issued raised about Baker’s performance.

         48.       At the December 8, 2017 meeting, Perspecta did not articulate any reason for its

decision to terminate Baker’s employment. Perspecta would only state that Baker’s employment

was “ending”, despite Baker’s request for clarity or rationale during the meeting. No Board

member, other than Montrone, spoke at the meeting while Mr. Baker was in attendance.

         49.       Upon information and belief, Perspecta’s Board of Directors is not an independent

body, but is controlled heavily by Montrone and Meister. All, or almost all, of Perspecta’s then-

current Board Members were Montrone’s former long-time employees and had been beholden to

Montrone over their careers.



                                                    9
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 10 of 17




          50.      As a result of Montrone, Meister, and Perspecta’s discrimination, harassment and

retaliation against Baker, Baker has suffered significant harm, physically, emotionally and

financially.

    IV.         Baker Exhausted His Administrative Remedies

          51.      On January 30, 2018, Baker filed a Charge of Discrimination with the New

Hampshire Commission for Human Rights (“HRC”) and the Equal Employment Opportunity

Commission (“EEOC”).

          52.      On July 27, 2018, Baker filed a request with the EEOC that it issue a Notice of

Right to Sue following the expiration of the 180-day period of the EEOC/HRC investigation so

that Baker could pursue his claims in court.

          53.      On August 1, 2018, following the expiration of the 180-day period, the EEOC

provided Baker with a Notice of Right to Sue. A true and correct copy of the Notice of Right to

Sue is attached hereto as Exhibit A.

          54.      On August 2, 2018, following issuance of the Notice of Right to Sue by the

EEOC, the HRC closed its case file. A true and correct copy of the HRC’s August 2, 2018

correspondence is attached hereto as Exhibit B.

          55.      Baker has exhausted his administrative remedies in connection with his claims

under the ADA and New Hampshire Law Against Discrimination.




                                                   10
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 11 of 17




                                                 COUNT I
                   Retaliation in Violation of 42 U.S.C. § 12101 et. seq. and RSA 354-A
                                (Against Montrone, Meister and Perspecta)

         56.         Baker repeats, realleges and incorporates herein by reference the allegations

contained in Paragraphs 1-55 above, as if set forth fully herein.

         57.         On or about May 1, 2017, Baker engaged in a protected activity when, in

accordance with Perspecta’s documented policy statement, he met with Montrone and expressed

concerns regarding the discrimination he faced and the hostile work environment he encountered

at Perspecta.

         58.         Within two weeks of voicing his concerns to Montrone about Meister’s behavior,

Montrone told Baker that his future with Perspecta was in jeopardy because he and Meister had

determined that Baker “wasn’t the right guy.”

         59.         Thereafter, Montrone placed constant pressure on Baker to resign.

         60.         After months of unsuccessful effort to force Baker to resign, Montrone, Meister

and Perspecta’s Board of Directors terminated Baker’s employment.

         61.         Perspecta, Montrone, and Meister terminated Baker in retaliation for Baker’s

effort to voice concerns about Meister’s discriminatory treatment of him.

         62.         Baker was not provided with any performance-based or other reasons for his

termination. Indeed, when Baker specifically asked the Board of Directors for the reasons and

rationale behind his termination, his question went unanswered.

         63.         As a result of Montrone’s, Meister’s and Perspecta’s actions, Baker has suffered

and will continue to suffer harm, including physical, emotional and financial harm.




                                                      11
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 12 of 17




                                              COUNT II
               Discrimination in Violation of 42 U.S.C. § 12101 et. seq. and RSA 354-A
                                         (Against Perspecta)

         64.       Baker repeats, realleges and incorporates herein by reference the allegations

 contained in Paragraphs 1-63 above, as if set forth fully herein.

         65.       At all relevant times, Baker was a qualified individual with a disability (or was

 regarded as an individual with a disability) and/or was associated with family members

 suffering from disabilities and/or regarded as suffering from disabilities.

         66.       By January 2016 at the latest, Perspecta knew Baker’s family members were

 suffering from physical and mental disabilities (real or perceived), and upon information and

 belief knew Baker was suffering as a result of the trauma he was enduring in his personal life.

 Perspecta also knew, as of January 2016, that Baker was taking medication and that his previous

 attempts to try alternative medications were unsuccessful. Upon information and belief,

 Perspecta knew Baker was suffering from a disability (real or perceived) and/or regarded Baker

 as an individual suffering from a disability (real or perceived).

         67.       At all relevant times, Baker was able to perform the essential functions of his job,

 with or without reasonable accommodation, and was indeed performing the essential functions

 of his job with Perspecta.

         68.       Baker was treated differently by Perspecta on account of his disability (real or

 perceived) and/or because Perspecta regarded Baker as disabled and/or on account of his

 association with his family members who were suffering from disabilities (real or perceived).

         69.       Baker was pressured to resign from Perspecta on account of his disability (real or

 perceived) and/or because he was regarded as disabled and/or on account of his association with

 his family members who were suffering from disabilities (real or perceived).



                                                    12
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 13 of 17




         70.       Perspecta wrongfully terminated Baker’s employment on account of his disability

 (real or perceived) and/or because it regarded Baker as disabled and/or on account of Baker’s

 association with his family members who were suffering from disabilities (real or perceived).

         71.       As a result of Perspecta’s actions, Baker has suffered and will continue to suffer

 harm, including physical, emotional and financial harm.

                                      COUNT III
     Hostile Work Environment in Violation of 42 U.S.C. § 12101 et. seq. and RSA 354-A
                                  (Against Perspecta)

         72.       Baker repeats, realleges and incorporates herein by reference the allegations

contained in Paragraphs 1-71 above, as if set forth fully herein.

         73.       Perspecta fostered a work environment that was hostile towards individuals with

disabilities. Indeed, those who did not meet the definition of “robust and healthy” had no place

within the company.

         74.       Upon information and belief, Perspecta knew Baker was suffering from a

disability and/or regarded Baker as an individual suffering from a disability and knew that Baker

associated with family members who were suffering from disabilities (real or perceived).

         75.       Baker was subjected to an environment, fostered by Meister and Montrone, which

was intimidating, hostile and abusive and included behavior such as outwardly discriminating

against individuals whom Perspecta suspected suffered from physical or mental health

disabilities, subjecting prospective employees who had been offered employment to company-

required physical examinations, Meister’s disassociation from Baker and exclusion of Baker

from aspects of the business he was tasked to oversee, pressuring Baker to resign and ultimately

terminating Baker’s employment.

         76.       Baker found the environment at Perspecta hostile, and Perspecta’s environment

would be considered objectively offensive to others.

                                                    13
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 14 of 17




         77.       As a result of Perspecta’s actions, Baker has suffered and will continue to suffer

harm, including physical, emotional and financial harm.

                                            COUNT IV
                            Aiding and Abetting in violation of RSA 354-A
                                      (Montrone and Meister)

         78.       Baker repeats, realleges and incorporates herein by reference the allegations

contained in Paragraphs 1-77 above, as if set forth fully herein.

         79.       At all relevant times, Montrone and Meister fostered an environment at Perspecta

that was hostile to individuals with disabilities.

         80.       Montrone and Meister aided and abetted Perspecta’s discriminatory treatment of

Baker by directly treating Baker in a disparate manner and actively participating in the decision

to terminate his employment. Indeed, after Baker voiced his concerns regarding the

discriminatory treatment he was receiving at Perspecta, Montrone and Meister decided Baker

“wasn’t the right guy” for Perspecta, rather than working to address Baker’s concerns about

Perspecta’s discriminatory and hostile work environment and its potential impact on Perspecta’s

business.

         81.       Upon information and belief, Montrone and Meister urged the Perspecta Board of

Directors to terminate Baker’s employment.

         82.       As a result of Montrone and Meister’s actions, Baker has suffered and will

continue to suffer harm, including physical, emotional and financial harm.

         Plaintiff Scott Baker demands a jury trial on all counts so triable.

         WHEREFORE, Plaintiff Scott Baker respectfully seeks an order:

         A. Entering judgment in favor of Baker on Count I of his Complaint;

         B. Entering judgment in favor of Baker on Count II of his Complaint;



                                                     14
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 15 of 17




         C. Entering judgment in favor of Baker on Count III of his Complaint;

         D. Enter judgment in favor of Baker on Count IV of his Complaint;

         E. Awarding Baker reinstatement of his position as President of Perspecta Trust

              effective December 8, 2017 with no break in service and with the same rights and

              benefits as if he had never been terminated;

         F. Awarding Baker monetary damages, including but not limited to, lost wages (past and

              future), emotional distress damages and other compensatory damages as this Court

              deems just and proper;

         G. Awarding Baker enhanced compensatory and punitive damages as allowable;

         H. Awarding Baker his costs, expenses, attorneys’ fees and interest; and,

         I. Awarding such other and further relief as this Court deems just and proper.

                                        Respectfully submitted,

                                        SCOTT BAKER,
                                        By his attorneys,

                                        /s/Beth A. Deragon
                                        Beth A. Deragon (#16347)
                                        Terri L. Pastori (#12136)
                                        PASTORI | KRANS, PLLC
                                        70 Commercial Street, Suite 203
                                        Concord, NH 03301
                                        Telephone (603) 369-4769
                                        bderagon@pastorikrans.com
                                        tpastori@pastorikrans.com

                                        Jennifer B. Furey (BBO # 634174)
                                        motion for pro hac vice admission to be filed
                                        Jennifer L. Mikels (BBO # 682199)
                                        motion for pro hac vice admission to be filed
                                        GOULSTON & STORRS PC
                                        400 Atlantic Avenue
                                        Boston, Massachusetts 02110-3333
                                        Telephone (617) 482-1776
                                        Facsimile (617) 574-4112


                                                   15
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 16 of 17




                                 jfurey@goulstonstorrs.com
                                 jmikels@goulstonstorrs.com


Dated: October 6, 2018




                                          16
4828-4145-2404.7
            Case 1:18-cv-00913-PB Document 1 Filed 10/06/18 Page 17 of 17




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document filed through the ECF system will

be sent electronically to the registered participants identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on the

above date.

                                               /s/Teri L. Pastori
                                               Teri L. Pastori




                                                  17
4828-4145-2404.7
